DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 17/060,865 filed 01 October 2020. Claims 1-3, and 5-10 pending. Claim 4 canceled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-3, and 5-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A drive train for a hybrid motor vehicle, comprising: a gearbox input shaft operatively connected to a first electric machine and an internal combustion engine via a first partial drive train to transmit torque and which is operatively connected to a second electric machine to transmit torque via a second partial drive train, the second electric machine being permanently connected to the gearbox input shaft to transmit torque and the first electric machine and the internal combustion engine being connectable with the gearbox input shaft in a coupleable manner to transmit torque, wherein the first electric machine and the second electric machine are arranged coaxially to each other, wherein a driven shaft of the first electric machine is arranged radially inside a driven shaft of the second electric machine, 
Claim 10:
A drive train for a hybrid motor vehicle, comprising: a gearbox input shaft operatively connected to a first electric machine and an internal combustion engine via a first partial drive train to transmit torque and which is operatively connected to a second electric machine to transmit torque via a second partial drive train, the second electric machine being permanently connected to the gearbox input shaft to transmit torque and the first electric machine and the internal combustion engine being connectable with the gearbox input shaft in a coupleable manner to transmit torque, wherein the first electric machine and the second electric machine are arranged coaxially to each other, wherein a driven shaft of the first electric machine is arranged radially inside a driven shaft of the second electric machine, wherein the driven shaft of the first electric machine is supported by the driven shaft of the second electric machine via a bearing, wherein the first electric machine is connected to the internal combustion engine to transmit torque via a first transmission stage, wherein the first transmission stage is provided by a toothing formed on a drive flange of the internal combustion engine and a toothing formed on the driven shaft of the first electric machine, and wherein the toothing of the drive flange is formed as an internally toothed ring gear.
Regarding claims 1-3, and 5-10, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, applicant amended the claim include previously objected to limitations and added specific limitations. The prior art of record fails to establish the unique design elements set forth in the amended claims. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, 26 August 2021 with respect to pages 6-10 have been fully considered and are persuasive.  The 35 USC 112, or 103 rejections of claims 1-9 are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659